                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 19-cv-63159-BLOOM

PETER SPOREA,

        Appellant,

v.

REGIONS BANK N.A.,

      Appellee.
______________________________/

       ORDER ON MOTION AND NOTICE OF CLARIFICATION AS MISTAKE,
           INADVERTENCE, SURPRISE, OR EXCUSABLE NEGLECT
                     TOOK PLACE PER RULE 60(b)(1)

        THIS CAUSE is before the Court upon Appellant Peter Sporea’s (“Appellant”) Motion

and Notice of Clarification as Mistake, Inadvertence, Surprise, or Excusable Neglect took Place

per Rule 60(b)(1), ECF No. [19] (“Motion”). The Court previously denied Appellant’s motion for

reconsideration, finding that Appellant failed to demonstrate that reconsideration of the order

dismissing this case for failure to timely comply with Bankruptcy Rule 8009, ECF No. [15]

(“Dismissal Order”) was justified. See ECF No. [18]. In the instant Motion, Appellant again

contends that he did timely comply with Bankruptcy Rule 8009, and thus that the Dismissal Order

entered by the Bankruptcy Court should be vacated. The Court has carefully considered the

Motion, the record in this case and the applicable law, and is otherwise fully advised. For the

reasons that follow, the Motion is denied.

        Pursuant to Rule 60, the Court may grant relief from a judgment or order upon several

bases, including “mistake, inadvertence, surprise, or excusable neglect; . . . or any other reason

that justifies relief.” See Fed. R. Civ. P. 60(b)(1), (6). “By its very nature, the rule seeks to strike a
                                                                    Case No. 19-cv-63159-BLOOM


delicate balance between two countervailing impulses: the desire to preserve the finality of

judgments and the ‘incessant command of the court’s conscience that justice be done in light of all

the facts.’” Seven Elves, Inc. v. Eskenazi, 635 F.2d 396, 401 (5th Cir.1981) 1 (quoting Bankers

Mortg. Co. v. United States, 423 F.2d 73, 77 (5th Cir.1970)). Rule 60(b)(1) additionally

“‘encompasses mistakes in the application of the law,’ including judicial mistakes.” United States

v. One Million Four Hundred Forty-Nine Thousand Four Hundred Seventy-Three Dollars &

Thirty-Two Cents ($1,449,473.32) in U.S. Currency, 152 F. App’x 911, 912 (11th Cir. 2005)

(quoting Parks v. U.S. Life & Credit Corp., 677 F.2d 838, 840 (11th Cir. 1982)). “The

determination of what constitutes excusable neglect is generally an equitable one, taking into

account the totality of the circumstances surrounding the party’s omission.” Sloss Indus. Corp. v.

Eurisol, 488 F.3d 922, 934 (11th Cir. 2007).

       Upon review, even construed liberally as required of pro se filings, Appellant’s Motion is

due to be denied. First, the Motion, like Appellant’s motion for reconsideration, fails to comply

with the pre-filing conference requirement set forth in Local Rule 7.1(a)(3). Second, the Motion

fails to set forth any facts to support Appellant’s contention that there has been mistake,

inadvertence, surprise or excusable neglect in his apparent failure to timely comply with

Bankruptcy Rule 8009. While Appellant asserts that he complied with the Rule on January 22,

2020, the record reflects no filing by Appellant on that date in this case. Accordingly, Appellant

fails to demonstrate that he is entitled to relief under Rule 60(b)(1).

       As a result, it is ORDERED AND ADJUDGED that Appellant’s Motion, ECF No. [19],

is DENIED.



1
 In Bonner v. City of Prichard, Ala., 661 F.2d 1206, 1207 (11th Cir. 1981), the Eleventh Circuit
adopted as binding precedent former Fifth Circuit decisions handed down prior to September 30,
1981.


                                                  2
                                                       Case No. 19-cv-63159-BLOOM


       DONE AND ORDERED in Chambers at Miami, Florida, on February 24, 2020.




                                               _________________________________
                                               BETH BLOOM
                                               UNITED STATES DISTRICT JUDGE

Copies to:

Counsel of Record

Peter Sporea, pro se
5041 NW 112th Drive
Coral Springs, Florida 33076




                                         3
